     Case 3:19-cv-02254-TWR-MDD Document 41 Filed 11/02/20 PageID.241 Page 1 of 2



1
2
3
4
5
6
7                         UNITED STATES DISTRICT COURT
8                      SOUTHERN DISTRICT OF CALIFORNIA
9
10    LUCIOUS WILSON,                          Case No.: 19cv2254-TWR-MDD
11                                Plaintiff,
                                               ORDER DENYING WITHOUT
12    v.                                       PREJUDICE DEFENDANTS'
                                               MOTION FOR DISCOVERY
13    SGT. SEGOVIA, et al.,
                                               SANCTIONS
14                             Defendants.

15                                             [ECF No. 31]
16
17         On October 5, 2020, Defendants R. Segovia, M. Hultz, and A. DeMesa
18    (collectively, “Defendants”) filed a motion requesting Plaintiff Lucious
19    Wilson, a state prisoner proceeding pro se and in forma pauperis, be
20    sanctioned for failing to respond to Defendants’ request for production of
21    documents. (ECF No. 31). Plaintiff filed a response in opposition to
22    Defendants’ motion, contending that he produced all documents in his
23    possession, custody, or control. (ECF No. 37). On October 30, 2020,
24    Defendants filed a reply brief stating that only some of the documents were
25    produced. (ECF No. 40 at 2). Defendants concede, however, that they were
26    “able to obtain adequate testimony regarding documents relating to
27    exhaustion of administrative remedies and other issues.” (Id.).

                                               1
                                                                      19cv2254-TWR-MDD
     Case 3:19-cv-02254-TWR-MDD Document 41 Filed 11/02/20 PageID.242 Page 2 of 2



1          Federal Rule of Civil Procedure 37(d) authorizes the court to issue
2     sanctions when a party fails to serve answers to properly served requests for
3     inspection of documents. Fed. R. Civ. P. 37(d)(1)(A). The Court may impose a
4     broad range of sanctions, including “prohibiting the disobedient party from
5     supporting or opposing designated claims or defenses, or from introducing
6     designated matters into evidence. . . .” Fed. R. Civ. P. 37(d)(3).
7          Defendants have indicated that they are not prejudiced by Plaintiff’s
8     failure to respond to the request for production of documents because they
9     were able to obtain adequate testimony regarding those documents at
10    Plaintiff’s deposition. (See ECF No. 40 at 2). Accordingly, the Court
11    DENIES WITHOUT PREJUDICE Defendants’ motion. Defendants may
12    challenge any evidence Plaintiff submits supporting or opposing designated
13    claims or defenses at the summary judgment and trial stages on the grounds
14    that he did not produce responsive documents to their discovery requests.
15         IT IS SO ORDERED.
16    Dated: November 2, 2020
17
18
19
20
21
22
23
24
25
26
27

                                              2
                                                                           19cv2254-TWR-MDD
